Citation Nr: 0122315	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  97-32 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  He died in July 1986, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  This case was before the Board in September 
1999 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1942 to 
October 1945.  He died in July 1986.

2.  The official death certificate states that the immediate 
cause of the veteran's death was respiratory arrest due to 
metastatic carcinoma due to nasopharyngeal carcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  No credible evidence has been presented that attributes 
the onset of the fatal disease process to military service or 
to a service-connected disability.



CONCLUSIONS OF LAW

1.  Nasopharyngeal carcinoma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (2000) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2000).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2000).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2000).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2000).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

The veteran had active service from August 1942 to October 
1945.  He died in July 1986, at the age of 65 years.  The 
appellant is the veteran's widow.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The veteran's service medical records are not available.  In 
response to a request for such records the National Personnel 
Records Center stated that no records were available, and 
that the veteran's records were likely destroyed in the 1973 
fire.  A search of Surgeon General's Office records was also 
negative.

Post service treatment records show a diagnosis of cancer 
first entered in 1982.  The veteran died in the hospital in 
July 1986.  The veteran's official death certificate 
indicates that the immediate cause of death was respiratory 
arrest due to metastatic carcinoma due to nasopharyngeal 
carcinoma.

In August 1996, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  In a 
statement received by the RO in October 1996, the appellant 
stated that the veteran developed cancer from working on 
aircraft used to bomb Japan.  She stated that he had cancer 
ever since he returned from the war.

By letter dated in August 1996, the RO requested that the 
appellant provide, in pertinent part, detailed information 
regarding the dates and locations of the veteran's alleged 
radiation exposure during service.  The RO also requested the 
names, addresses and approximate dates of medical treatment 
for health care providers who have treated the veteran for 
radiation exposure or the condition that caused death.

In a notice of disagreement received by the RO in October 
1997, the appellant maintained that the veteran was exposed 
to nuclear radiation while repairing B-29 aircraft used to 
carry nuclear weapons.

Following remand by the Board in September 1999, the RO 
requested that the Defense Threat Reduction Agency (formerly 
the Defense Special Weapons Agency) of the Department of 
Defense verify the veteran's participation in any radiation 
risk activity, and provide, as appropriate, radiation dose 
information for the veteran.

By letter dated in March 2000, the Defense Threat Reduction 
Agency stated:

Your inquiry indicates that Mrs. [redacted] claims that her husband 
was exposed to ionizing radiation while serving as an 
aircraft mechanic in the China-Burma-India Theater from 1942 
to 1945.  Please note that there were no nuclear detonations 
or atmospheric nuclear tests in this area during Mr. [redacted]'s 
service.

The Defense Threat Reduction Agency suggested that the RO 
contact the Commander, U.S. Army Medical Command for any 
available occupational dosimetry data for Army personnel.  In 
a letter dated in March 2000 the RO requested such 
information.  A reply was received in May 2000.  It was 
determined that this case did not fall within the purview of 
the U.S. Army Center for Health Promotion and Preventative 
Medicine.  It was recommended that the RO contact the U.S. 
Air Force Inquiries Division.

In a letter dated in June 2000 the RO requested information 
regarding the veteran's possible exposure to ionizing 
radiation from the U.S. Air Force Inquiries Division.  A 
response was received in August 2000.  It was noted that a 
search of the unit histories of the veteran's units of 
assignment, the 676th Bombardment Squadron and the 444th 
Bombardment Groups, showed no documentation that the veteran 
or any member of his squadron participated in any radiation 
risk activity.

In summary, U.S. Air Force records do not document the 
veteran's participation in any radiation risk activity.  
During his lifetime the veteran made no formal claims 
regarding such exposure.

In an October 2000 Supplemental Statement of the Case, the RO 
advised the appellant that the Defense Threat Reduction 
Agency, and the U.S. Air Force were unable to verify the 
veteran's alleged radiation exposure during service.

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
further contends that the veteran's cancer, which resulted in 
his death, was due to radiation exposure in service.  
Specifically, she maintains that the veteran related that he 
was involved in repairing aircraft used to carry nuclear 
weapons during his period of service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2000).  In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312.  For a service- connected disability to be 
considered the principal cause of death, it must "singly or 
jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service- connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and certain enumerated chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  First, there are 
certain types of cancer that will be presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases that can be service connected in a radiation- 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia); thyroid cancer; breast cancer; 
cancer of the pharynx; esophageal cancer; stomach cancer; 
small intestine cancer; pancreatic cancer; multiple myeloma; 
lymphomas (except Hodgkin's disease); bile duct cancer; gall 
bladder cancer; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; 
urinary tract cancer; and bronchiolo-alveolar carcinoma.

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as: on-site participation involving 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; or internment as a 
POW of the Japanese who was subject to the same degree of 
exposure as a member of the Hiroshima or Nagasaki occupation 
forces.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3)(ii).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. " Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  The veteran's death certificate shows that the 
immediate cause of his death was respiratory arrest due to 
metastatic carcinoma due to nasopharyngeal carcinoma.  The 
appellant contends that the veteran's cancer, which resulted 
in his death, was incurred in service, or in the alternative, 
was due to radiation exposure in service, but she has not 
submitted any medical evidence supporting this assertion.

In the case at hand, the evidence of record fails to 
establish a basis for presumptive service connection for 
nasopharyngeal cancer secondary to ionizing radiation 
exposure in accordance with the provisions of 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(d).  The appellant's claim under 
this regulation must fail because she has presented no 
competent evidence that the veteran was exposed to ionizing 
radiation during service.  The evidence of record does not 
show that the veteran served during that occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 11, 
1946, or that he was interned as a POW of the Japanese.  The 
Defense Threat Reduction Agency and the U.S. Air Force could 
not confirm the veteran's participation in a radiation risk 
activity, nor was there any evidence that his unit was 
involved in any such activity.  

The evidence of record also does not establish that 
nasopharyngeal cancer may be service connected secondary to 
ionizing radiation exposure according to 38 C.F.R. § 3.311.  
As noted above, the evidence of record does not show that the 
veteran was exposed to ionizing radiation during service.  
The Board acknowledges the appellant's belief that the 
veteran was involved in air operations involving nuclear 
weapons.  However, there is no evidence of record to 
demonstrate that the veteran participated in a radiation risk 
activity.

Finally, the evidence of record does not establish that 
nasopharyngeal cancer may be service connected on a direct 
basis.  The veteran's service records are not available.  No 
medical evidence has been submitted showing the veteran had 
complaints or findings of nasopharyngeal cancer until more 
than thirty six years following service.  No medical opinion 
has been presented linking the veteran's nasopharyngeal 
cancer to any event in his period of military service.  No 
medical evidence has been presented to show that cancer was 
manifested within a year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, the Board is well aware of the recent changes in 
law with regard to VA's duty to assist claimants, including 
the necessity of securing such pertinent military and non- 
military records as may substantiate the claim.  Also, 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Here, however, the appellant was requested to submit all 
available medical records pertaining to the veteran's 
treatment for conditions that she felt were related to the 
cause of his death.  Following remand by the Board in 
September 1999 the appellant was informed in an October 2000 
Supplemental Statement of the Case that the Defense Threat 
Reduction Agency and the U.S. Air Force were unable to verify 
the veteran's alleged exposure to radiation during service.  
Thus, although the most recent Supplemental Statement of the 
Case mentioned the term "not well grounded" in its denial, 
the Board finds that the RO explained the statutory 
requirements of the VCAA, within the body of the Supplemental 
Statement of the Case, and that the RO adjudicated the claim 
properly on the merits.  The Board finds that the statutory 
requirements in the VCAA and the recently promulgated 
regulations have been fully satisfied by the development 
action undertaken by the RO.  In the case at hand, the Board 
concludes that the preponderance of the evidence is against 
service connection for the cause of the veteran's death and 
the appeal is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

